Bunn, C. J., (after stating the facts.) There may be other defects in the indictment which are affected by the demurrer, but only the description of the money alleged to have been obtained, as affecte.d by the general demurrer, will be discussed. The indictment charges that the defendant, by means of false pretenses, obtained from the injured party money to the amount of thirty dollars, no more, no less, and then proceeds to state what was the kind of money, and also the denomination of each kind, in which the thirty dollars as a sum was paid to defendant, setting forth no less than six different kinds of lawful money of the United States, naming- the denominations of each kind, in one or the other of which the said amount of thirty dollars was paid over to the defendant by the injured party by reason of the false pretenses charged. This manner of describing- the money obtained as charged could only be intended as a sort of drag-net, which, while it might catch a great many things that are not fish, yet might, peradventure, catch the fish also. The meaning of the description is the same as if the different clauses of the sentences were connected by the disjunctive conjunction “or,” and the same in effect as if the g-rand jury should say to the defendant: “You obtained by false pretenses these thirty dollars in gold coin, but if not in g'old coin, then in gold and silver certificates, but if not in these certificates, then in silver coin,” and so on and so forth. It scarcely requires the citation of authorities to show that such a multiform manner of description of property is bad for uncertainty, not putting the defendant on notice as to what he is to defend against. The rule governing the description of property in cases of larceny is applicable to cases of obtaining money under false pretenses, since the latter is but a species of the former crime. Bishop on Cr. Pro. vol. 2, sec. 173 ; Smith v. State, 33 Ind. 159 ; Leftwitch v. Commonwealth, 20 Grat. 716 ; Treadaway v. State, 37 Ark. 443 ; Jamison v. State, ib. 445. The rule governing the particularity of description in such cases is stated in a general way in 1 Wharton, Cr. Baw. sec. 355, which is quoted with approval in State v. Parker, 34 Ark. 158. This particularity of description is held to be essential in State v. Oakley, 51 Ark. 112, and also in the embezzlement case of State v. Ward, 48 Ark. 36 ; and it seems to be everywhere held by this court that particularity of description of the property stolen or obtained in this way is governed by a rule not materially different from that of the common law. It will be observed that the objectionable feature of the description in this indictment is not a want of particularity of description of the various and several kinds of money named, but rather in the disjunctive and alternative manner in which the several descriptive clauses are stated. It seems that it is only in special instances that the disjunctive word “ or ” can be properly used. 1 Bish. Cr. Pro. secs. 585-586. We deem it unnecessary to discuss issues made by the objections to the giving of certain instructions, and the refusal of the court to give others on the request of the defendant. Por its error in overruling the demurrer to the indictment, the judgment of the Randolph circuit court is reversed, and the cause is remanded with directions to sustain the demurrer and to otherwise proceed in the matter as the law directs.